Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that certain items of the merchandise are of the same character as those involved in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised values of said items, less any additions made by the importers by reason of the so-called Japanese consumption tax, represent the proper dutiable export values of such items.
On the agreed facts, I find and hold the proper dutiable export values of the rayon bed covers, rayon wearing apparel, rayon parasols, rayon umbrellas, and the rayon table covers covered by said appeals to be the values found by the appraiser, less any additions made by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly. ■